UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2275



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

WILLIAM ARTHUR BROWN,

                                              Claimant - Appellant,

          and

$11,864 US CURRENCY; $7,800 US CURRENCY,

                                                        Defendants.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CA-95-318-3-P)

Submitted:   May 17, 1997                   Decided:   May 28, 1997


Before RUSSELL, HALL, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Arthur Brown, Appellant Pro Se.    William A. Brafford,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals the district court's orders granting summary

judgment and a judgment of forfeiture of $19,664 in United States

currency to the government and denying his motion for reconsidera-

tion. We have reviewed the record and the district court's opinions

and find no reversible error. Accordingly, we affirm on the reason-
ing of the district court. United States v. Brown, No. CA-95-318-3-
P (W.D.N.C. Aug. 8, 15, & 30, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                3